Citation Nr: 1220007	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  08-25 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Counsel



INTRODUCTION

The Veteran had active service from October 1973 to February 1974, with service in the National Guard from June 1973 to June 1985, August 1985 to January 1986, September 1987 to June 1990, October 1991 to May 1997, and September 1997 to September 2003, with a total of 29 years of National Guard service.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of January 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the claims file includes records from the Veteran's National Guard service, it does not appear that the personnel records associated with that service have been specifically requested.  Due to the potential importance of these records, particularly in determining whether a condition onset during a period of duty training, they must be requested.  

Further development is also needed on the claim of service connection for a left knee disorder.  Based on the Veteran's competent histories of injury during Basic Training in 1973/1974 and during active duty training in 2002, a VA examination with opinion is needed to determine whether a chronic left knee disorder onset in or is causally related to service, or was aggravated during a period of duty training.  See 38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  Request all medical and personnel records associated with the Veteran's National Guard service, to include those delineating the Veteran's periods of duty training.  It appears that the records are now located at the Records Management Center.  If additional information is needed from the Veteran, he should be so informed.  

2.  Obtain any outstanding VA treatment records.  Ask the Veteran about the existence of any non-VA treatment records.  Request any reported records.  

3.  After the completion of the foregoing, schedule the Veteran for examinations to determine the nature and likely etiology of the reported left knee disorder.  The examiner should review the claims file.  

For any diagnosed left knee disorder, the examiner should state whether it is at least as likely as not (50 % probability) that the disorder onset in or is causally related to any period of active service, to include the initial period of active service during Basic Training, or was aggravated during any period of active service, to include in 2002 when he received in-service treatment for the left knee.  The examiner should provide an explanation for any opinion provided, preferably with discussion of the history of injury during Basic Training, the National Guard examination records, the complaints and treatment in 2000 (which are not associated with duty training), and the injury in 2002.  

4.  Thereafter, readjudicate the appellant's claims.  If any benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


